        Case 1:21-cv-01164-NONE-JLT Document 3 Filed 08/05/21 Page 1 of 2


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   FERNANDO GASTELUM,                              )   Case No.: 1:21-cv-01164-NONE-JLT
                                                     )
12                  Plaintiff,                       )   ORDER DENYING APPLICATION TO PROCEED
                                                     )   IN FORMA PAUPERIS WITHOUT PREJUDICE
13          v.                                       )   AND REQUIRING PLAINTIFF TO FILE LONG
                                                     )   FORM APPLICATION OR PAY FILING FEE
14   NORTHWEST TARGET LLC, et al.,
                                                     )
15                  Defendants.                      )   (Doc. 2)
                                                     )
16                                                   )   [TWENTY-ONE DAY DEADLINE]
                                                     )
17
18          Fernando Gastelum filed a complaint in this action on August 2, 2021. (Doc. 1.) Plaintiff did

19   not pay the filing fee in this action and instead, applied to proceed in forma pauperis pursuant to 28

20   U.S.C. § 1915. (Doc. 2.) However, Plaintiff’s application was not sufficiently completed for the Court

21   to determine if he is entitled to proceed in this action without prepayment of fees.

22          In his application, Plaintiff indicates that he receives some gross pay or wages in addition to

23   his disability benefits, however, the space for the employer’s name and address was left blank.

24   Additionally, Plaintiff’s listed expenses are approximately twice his income level without any showing

25   how he pays these costs.

26          Accordingly, the Court will order Plaintiff to complete and file an Application to Proceed in

27   District Court Without Prepaying Fees or Costs (Long Form) – AO 239. If Plaintiff is unwilling to

28

                                                         1
        Case 1:21-cv-01164-NONE-JLT Document 3 Filed 08/05/21 Page 2 of 2


1    complete and submit the long form application, Plaintiff must pay the filing fee in full. Based upon the

2    foregoing, the Court ORDERS:

3           1.      The Clerk of the Court is directed to forward to Plaintiff an Application to Proceed in

4                   District Court Without Prepaying Fees or Costs (Long Form) – AO 239;

5           2.      Within 21 days, Plaintiff shall either (1) pay the $402.00 filing fee for this action, or

6                   (2) complete and file the enclosed Application to Proceed in District Court Without

7                   Prepaying Fees or Costs (Long Form) – AO 239; and

8           3.      If Plaintiff fails to comply with this order, this action shall be dismissed for failure to

9                   pay the filing fee and failure to comply with a court order.

10
11   IT IS SO ORDERED.

12      Dated:     August 4, 2021                               _ /s/ Jennifer L. Thurston
13                                                  CHIEF UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
